DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high resolution” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “high-resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims describe a high resolution visible spectrum (RGB) imaging device. However, nowhere in the specification is a description on what “high resolution” means. No reference point is provided to allow one of ordinary skill in the art to determine what range of resolutions a “high resolution” would encompass. Since claims 1 and 9 are indefinite, dependent claims 2-8, 10, and 11 are also indefinite.
Regarding claim 17, the claim is dependent on itself. For the purposes of art evaluation, the Examiner assumes the claim to depend on claim 16.
Regarding claim 18, the claim is dependent on itself. For the purposes of art evaluation, the Examiner assumes the claim to depend on claim 15.
The term “turbulent” in claim 18 is a relative term which renders the claim indefinite. The term “turbulent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim describes turbulent exhale flows. However, no where in the claims or specification is there a description as to what a turbulent exhale flow is. No reference point is provided to allow one of ordinary skill in the art to determine what range of behaviors of exhale flow a turbulent exhale flow would be.
Claim 19 recites the limitation "the 3D reconstruction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art evaluation, the Examiner assumes claim 19 to depend on claim 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teich et al. (US 2016/0156880 A1).
Regarding claim 12, Teich discloses a method for analyzing pulmonological function, the method comprising: obtaining, using a first imaging device, a thermal image of an exhale flow of a subject; (Paragraphs 0219-0220, infrared imaging module with narrow-band filters for increased sensitivity to a band of infrared wavelengths for detecting exhaled breaths rich in CO2)	and isolating pulmonological behavior of the subject by identifying and tracking exhale fluid dynamics exhibited by an intensity of pixels corresponding to CO2 gas flow behaviors collected by the first imaging device (Paragraph 0323, providing user-viewable thermal images with pixel intensities representative of temperature of various portions of the image, such as exhaled breaths that are imaged, paragraph 0318).
Regarding claim 14, Teich discloses wherein pixel intensities from the first imaging device represent a coupled relationship between thermal energy and CO2 emissivity (Paragraph 0323, pixel intensity corresponds to temperature of portions of thermal images), and wherein the method further comprises localizing and extracting the exhale flow from a mixed signal that represents IR emission from thermal heat sources interfering with the exhale signal due to the combined infrared wavelengths detected from the background heat source and the energy of the exhaled CO2 region (Paragraph 0318, detecting exhaled CO2 from a person based on temperature in thermal images that can also be filtered from background objects).
Regarding claim 15, Teich discloses a system comprising: a thermal camera to take an image of an exhale of a patient; (Paragraphs 0219-0220, infrared imaging module with narrow-band filters for increased sensitivity to a band of infrared wavelengths for detecting exhaled breaths rich in CO2)	a communications interface communicably coupled to the thermal camera to receive the image; (Paragraph 0090, infrared imaging module interfaces with a host device)	a processor; (Paragraph 0091, processor)	a memory having instructions stored thereon that when executed by the processor (Paragraph 0091, memory with executable software instructions) cause the processor to generate a representation of the exhale of the patient (Paragraph 0299, the processor generates user-viewable images from the thermal images captured by the infrared imaging module).
Regarding claim 16, Teich discloses wherein the instructions when executed by the processor cause the processor to extract metrics for respiratory analysis  (Paragraph 0240, determining temperature of exhaled gases, paragraphs 0318-0319).
Regarding claim 20, Teich discloses wherein the instructions when executed by the processor further generate an inverse thermal segmentation that separate and extracts CO2 exhale signatures observed in front of other thermal sources (Paragraph 0231, other thermal sources such as other humans and animals can be imaged).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Cardoso et al. (US 2013/0079658 A1).
Regarding claim 1, Teich discloses a system for exhale gas imaging comprising: an infrared thermal imaging device to perform a spectral band-pass filter tuned to limit incoming wavelengths to that relevant to the visualization of exhale gaseous flow; (Paragraphs 0219-0220, infrared imaging module with narrow-band filters for increased sensitivity to a band of infrared wavelengths for detecting exhaled breaths rich in CO2)	a high resolution visible spectrum (RGB) imaging device; (Paragraph 0054, visible light camera that respond to red, green, and blue light)	and a computing device communicably coupled to the infrared thermal imaging device, the infrared imaging device and the high resolution visible spectrum (RGB) imaging device to perform fusion, respiratory analysis, and metric extraction (Paragraph 0240, processor blends visible and infrared light images and can determine inhalation and exhalation cycles as well as temperature of exhaled gases, paragraphs 0318-0319).	Teich does not clearly disclose an infrared imaging device that provides depth imaging.	Cardoso discloses using an infrared camera to measure various factors with respect to samples of an exhalation plume, including depth (Paragraphs 0050-0053).
	Cardoso’s use of an infrared camera to measure various of an exhalation plume, including depth would have been recognized by one of ordinary skill in the art to be applicable to the measurement of exhalation of gases using infrared images of Teich and the results would have been predictable in the use of an infrared camera to measure the depth of samples of an exhalation of gases. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Teich discloses wherein the infrared thermal camera is tuned to a sub-interval of the infrared portion of the electromagnetic spectrum to identify a target infrared wavelength corresponding to a desired gas (Paragraph 0220, desired band of wavelengths for specific gases, such as CO2).
Regarding claim 3, Teich discloses wherein the computing device receives pixel intensity values from the infrared thermal imaging device and estimates measure fluid flow characteristics of the exhale behavior from the pixel intensity values (Paragraph 0323, thermal images can approximate temperature based on pixel intensity).
Regarding claim 7, Teich discloses wherein the computing device generates a localization and reconstruction of exhale flow behaviors by separating the exhale flow behaviors from identifiable objects within background images (Paragraph 0227 and 0339, determining background objects and a person in the thermal images for determining the person’s breaths, paragraph 0220).
Regarding claim 9, Teich discloses wherein the thermal imaging device, infrared imaging device, and high resolution visible spectrum (RGB) imaging device are housed within a single housing that provides a targetable vision system (Paragraph 0054, throwable imaging devices that can include the infrared imaging module for sensing infrared radiation and thermal imaging bands and the visible light cameras).
Regarding claim 11, Teich discloses wherein the single housing includes a mobile (Paragraph 0054, throwable image device) or wearable form factor.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Cardoso et al. (US 2013/0079658 A1) in view of Tran et al. (US 2019/0340671 A1) and further in view of Kanade et al. (US 2017/0245936 A1).
Regarding claim 5, Teich in view of Cardoso discloses all limitations as discussed in claim 1.	Teich in view of Cardoso does not clearly disclose wherein the computing device generates a model composed of three-dimensional flow and volume information extracted through relative pixel measurements over time.	Tran discloses creating a 3D model using infrared images (Paragraph 0005).	Tran’s technique of creating a 3D model using infrared images would have been recognized by one of ordinary skill in the art to be applicable to the infrared images of samples with depth of breaths of Teich in view of Cardoso and the results would have been predictable in the creation of a 3D model using infrared images of samples with depth of breaths. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Teich in view of Cardoso and further in view of Tran does not clearly disclose generating a 4D model.	Kanade discloses generating a 4D model from a series of 3D models at successive time points (Paragraph 0012).
	Kanade’s technique of generating a 4D model from a series of 3D models at successive time points would have been recognized by one of ordinary skill in the art to be applicable to the 3D model using infrared images of samples with depth of breaths of Teich in view of Cardoso and further in view of Tran and the results would have been predictable in the generation of a 4D model from a series of 3D models using infrared images of samples with depth of breaths at successive time periods. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Cardoso et al. (US 2013/0079658 A1) and further in view of Garber (US 2016/0354007 A1).
Regarding claim 6, Teich in view of Cardoso discloses all limitations as discussed in claim 1.	Teich in view of Cardoso does not clearly disclose wherein the computing device generates a representation of exhale behavior and measurements obtained independent of image content through the isolation and extraction of flow behaviors.	Garber discloses investigating the behavior of inhalation and exhalation over time to reconstruct an image sequence of breathing (Paragraph 0009).	Garber’s technique of investigating the behavior of inhalation and exhalation over time to reconstruct an image sequence of breathing would have been recognized by one of ordinary skill in the art to be applicable to the detection of breaths of Teich in view of Cardoso and the results would have been predictable in the detection of breaths using a reconstructed sequence of images of breathing based on investigated behavior of inhalation and exhalation over time. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Cardoso et al. (US 2013/0079658 A1) in view of Mendez et al. (US 2018/0190017 A1).
Regarding claim 8, Teich in view of Cardoso discloses all limitations as discussed in claim 1.	Teich in view of Cardoso does not clearly disclose wherein the computing device generates flow and volume reconstructions by processing a sequence of images that compose a video stream of thermal CO2, depth, and RGB images.	Mendez discloses generating a model using various types of data including RGB color, depth, and thermal information (Paragraph 0024).	Mendez’s technique of generating a model using various types of data including RGB color, depth, and thermal information would have been recognized by one of ordinary skill in the art to be applicable to the visible light camera images and infrared depth camera images of exhaled CO2 of Teich in view of Cardoso and the results would have been predictable in the generation of a model using visible light camera image and infrared depth camera images of exhaled CO2. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Cardoso et al. (US 2013/0079658 A1) in view of Masuo et al. (US 2012/0087469 A1).
Regarding claim 10, Teich in view of Cardoso discloses all limitations as discussed in claim 9.	Teich in view of Cardoso does not clearly disclose wherein an orientation and position of the single housing is defined through inverse kinematics within adjustable segments or through a ceiling mounted system that contains rotational freedom and an attached arm with adjustable linear movement.	Masuo discloses a X-ray detector attached to a ceiling mounted telescoping arm that can rotate (Figure 1 and paragraph 0056).	Masuo’s ceiling mounted telescoping arm that can rotate with an attached X-ray detector would have been recognized by one of ordinary skill in the art to be applicable to the throwable image device used for detecting CO2 of Teich in view of Cardoso and the results would have been predictable in a ceiling mounted telescoping arm that can rotate with an attached image device that can be used for detecting CO2. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Cardoso et al. (US 2013/0079658 A1) and further in view of Tran et al. (US 2019/0340671 A1).
Regarding claim 13, Teich discloses all limitations as discussed in claim 12.	Teich further discloses identifying and tracking exhale behaviors from thermal objects surrounding the subject (Paragraph 0231, other humans or animals may be in the thermal images where it is obvious that the exhaled breaths can also be tracked for the other humans or animals).	Teich does not clearly disclose a depth camera that provides units to the volumetric measurements of the exhale flow.
	Cardoso discloses using an infrared camera to measure various factors with respect to samples of an exhalation plume, including depth (Paragraphs 0050-0053).
	Cardoso’s use of an infrared camera to measure various of an exhalation plume, including depth would have been recognized by one of ordinary skill in the art to be applicable to the measurement of exhalation of gases using infrared images of Teich and the results would have been predictable in the use of an infrared camera to measure the depth of samples of an exhalation of gases. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Teich in view of Cardoso does not clearly disclose constructing a three-dimensional (3D) representation of the exhale flow based on data collected via a depth camera that provides units to the volumetric measurements of the exhale flow.
	Tran discloses creating a 3D model using infrared images (Paragraph 0005).	Tran’s technique of creating a 3D model using infrared images would have been recognized by one of ordinary skill in the art to be applicable to the infrared images of samples with depth of breaths of Teich in view of Cardoso and the results would have been predictable in the creation of a 3D model using infrared images of samples with depth of breaths. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Tran et al. (US 2019/0340671 A1).
Regarding claim 18, Teich discloses all limitations as discussed in claim 15.	Teich further discloses wherein the thermal camera is a CO2 thermal imaging camera (Paragraphs 0219-0220, infrared imaging module with narrow-band filters for increased sensitivity to a band of infrared wavelengths for detecting exhaled breaths rich in CO2).
	Teich does not clearly disclose wherein the instructions when executed by the processor cause the processor to create a 3D reconstruction of turbulent exhale flows through the use of the CO2 thermal imaging camera.	Tran discloses creating a 3D model using infrared images (Paragraph 0005).	Tran’s technique of creating a 3D model using infrared images would have been recognized by one of ordinary skill in the art to be applicable to the infrared images of detected CO2 of Teich and the results would have been predictable in the creation of a 3D model using infrared images of samples with depth of breaths. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2016/0156880 A1) in view of Tran et al. (US 2019/0340671 A1) and further in view of Cardoso et al. (US 2013/0079658 A1).
Regarding claim 19, Teich in view of Tran discloses all limitations as discussed in claim 18.
	Teich in view of Tran does not clearly disclose wherein the instructions when executed by the processor create the 3D reconstruction by recording an exhale flow and extract flow characteristics and spatial metrics required to provide a direct measurement of the physiological phenomena.	Cardoso discloses using an infrared camera to measure various factors with respect to samples of an exhalation plume, including depth (Paragraphs 0050-0053).
	Cardoso’s use of an infrared camera to measure various of an exhalation plume, including depth would have been recognized by one of ordinary skill in the art to be applicable to the measurement of exhalation of gases using infrared images for use in creating a 3D model of Teich in view of Tran and the results would have been predictable in the use of an infrared camera to measure the depth of samples of an exhalation of gases for infrared images used in creating a 3D model. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 4, the prior art does not clearly disclose the system of claim 3, wherein the fluid flow characteristics are identified independently of exact pixel values and characterized by changes of apparently flow measurements to reconstruct 4D models of exhale episodes.
Regarding claim 17, the prior art does not clearly disclose the system of claim 16, wherein the metrics include the reconstruction of exhale flows to obtain tidal volume estimates, the identification of the separation between nose and mouth exhale flows to measure nose/mouth distribution, and both the velocity and strength of exhale flows.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmad et al. (US 2019/0261891 A1) discloses measuring the tidal volume of inhalations and exhalations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613